PER CURIAM.
The defendant did not demand judgment for the return of the chattels in his answer. Mun. Ct. Act, § 123. Therefore the court was without power to grant judgment in his favor for a return of the chattels, or in default thereof judgment for the value of the chattels against the plaintiff. Beck v. Schneider, 84 Misc. Rep. 23, 145 N. Y. Supp. 1046.
The judgment will therefore be modified, by striking therefrom those provisions, and, as modified, affirmed, without costs to either party of this appeal.